POLLOCK, J.
The only reason urged why this judgment should be reversed at this time is that the liquor which these parties found at the *477house had been found and taken charge of by the officers at a previous raid, or rather at the time the raid was made at which he was convicted on September 6th that year, this liquor was then seized by the officers and that he could not be convicted of a second offense for possessing the liquor which the officers took possession of. The officers testify they did on a former occasion find beer and took away all they found. The accused claims these two bottles were there at the time of the former raid, a part of that he was accused of possessing, and he did not know anything about this beer, did not know the beer was in the barrel.
Granting that he could not be convicted a second time, without disposing of that question, for liquor left in his possession that had been there and that of the same liquor officers had accused him of having at the former hearing, we do not think that question is in this ease. This barrel of wine, the testimony is that there was a seal of some kind which the officers placed to identify the liquor in the barrel, but the accused was drawing wine from this barrel. He had broken the seal and had the wine in the pitcher when he was found. Not only that, but there was plenty of evidence that he had immediately before the officers arrived intoxicating liquor in these rooms in the home, so that we do not have this question in this case. Even if this barrel of wine was part of the wine that the officer found on the former occasion, he broke the seal and w,as drawing it in the pitcher. In that way he had repossessed the wine so that he did have possession of intoxicating liquor, and the judgment of the court below is affirmed.
Roberts and Farr, JJ., concur.